MEMORANDUM ***
Alfred J. Koonin appeals the district court’s judgment following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We affirm.
Koonin first argues that his original sentence was vacated by the Supreme Court, and that accordingly, on remand, the district court resentenced him in absentia. We reject this argument. The Supreme Court did not disturb Koonin’s original sentence.
Koonin’s remaining arguments are foreclosed by our recent decisions in United States v. Combs, 470 F.3d 1294 (9th Cir. 2006) and United States v. Silva, 472 F.3d 683 (9th Cir.2007). First, Koonin had no right to be present at the first phase of the Ameline remand procedure. Silva, 472 F.3d at 686. Second, the district court provided an appropriate explanation for its decision not to resentence Koonin. See Combs, 470 F.3d at 1296-97. Finally, given the procedural posture of this case, Koonin’s challenge to the reasonableness *762of his overall sentence is not properly before us. Id.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. In making this determination, we note that at no time during his first appeal to this court did Koonin challenge the reasonableness of his sentence. See Combs, 470 F.3d at 1295.